J-A10035-19

                                   2019 PA Super 184



    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JASON GREENLEE                             :
                                               :
                       Appellant               :       No. 1331 EDA 2018

             Appeal from the Judgment of Sentence April 17, 2018
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002494-2016


BEFORE: GANTMAN, P.J.E., LAZARUS, J., and OTT, J.


OPINION BY GANTMAN, P.J.E.:                     Filed June 10, 2019
     Appellant, Jason Greenlee, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his bench

trial convictions for possession of a controlled substance and persons not to

possess a firearm.1       We reverse Appellant’s conviction for persons not to

possess a firearm, vacate the judgment of sentence, and remand for

resentencing.

        The relevant facts and procedural history of this case are as follows.

On February 26, 2007, Appellant received an aggregate sentence of four (4)

to ten (10) years’ incarceration for possession with intent to deliver (“PWID”),

criminal conspiracy, persons not to possess a firearm, and possession of an


____________________________________________


1   35 P.S. § 780-113(a)(16) and 18 Pa.C.S.A. 6105(a)(1), respectively.
J-A10035-19


instrument of crime (“PIC”).    Appellant was released on parole on June 2,

2011, subject to special conditions governing his parole. While on parole, on

January 13, 2016, Appellant admitted to his parole agent, Caleb Tyson, that

Appellant had used marijuana and tested positive for use of marijuana and

benzodiazepine, in violation of the terms of his parole. That same day, parole

agents searched Appellant’s home and discovered in his bedroom a baggie of

marijuana, a bottle of medication made out to another individual, a loaded

handgun, and a bag of ammunition.          The Commonwealth subsequently

charged Appellant with persons not to possess a firearm and possession of a

controlled substance. On July 15, 2016, Appellant filed a suppression motion,

which the court denied following a hearing on August 15, 2016. On February

14, 2018, Appellant proceeded to a bench trial. The court heard testimony

from Agent Tyson, parole agent Michael Van Osten, and police officer

Christopher McCue, who all testified on behalf of the Commonwealth.

      In its opinion, the trial court accurately summarizes the trial testimony

of Agent Tyson as follows:

         [A]gent, Caleb Tyson, testified that on January 12, 2016, he
         went out to 1457 Stevens Street in the city and county of
         Philadelphia, to make a field contact or home visit
         with…Appellant whom he had started supervising in 2015.
         Agent Tyson testified that when he first entered the
         residence that day he could smell a strong odor of marijuana
         in the residence. Agent Tyson asked…Appellant if anybody
         had been smoking marijuana and Appellant told him that no
         one had. At that point, Agent Tyson requested a urine
         sample from…Appellant and they went upstairs. Agent
         Tyson testified that while they were upstairs to get the urine
         sample, he had asked Appellant what room he stays in and

                                     -2-
J-A10035-19


         Appellant identified the front room of the house to the left
         when you go upstairs. … Appellant was unable to give a
         urine sample so Officer Tyson requested that Appellant
         report the following day to his office to give one.

         The following day on January 13, 2016, Agent Tyson
         testified that Appellant reported to his office and provided a
         urine sample which came back positive for marijuana and
         benzodiazepine. At this time, based on what Agent Tyson
         had observed at the house the prior day and the positive
         urine, Appellant was taken into custody. Agent Tyson along
         with his supervisor and other agents then took Appellant
         back to the house located at 1457 Stevens Street to search
         the residence. When they got to the house, Appellant’s
         mother answered the door and the agents informed her that
         they needed to search the residence for belief of a parole
         violation by Appellant. There was also a young female at
         the residence who the agents believed to be Appellant’s
         girlfriend. …

         After doing a common search of the downstairs for
         everyone’s safety, Agent Tyson testified the agents went
         upstairs to search what had been identified as Appellant’s
         room. Officer Tyson testified that he searched next to the
         bed, and subsequently [located] to the left of the bed, a
         shoe box on the floor that he opened and he found inside a
         small bag of suspected marijuana and pills labeled Milon Al
         which is a benzodiazepine which was prescribed to Michael
         Hutchinson.

(Trial Court Opinion, filed July 11, 2018, at 2-4) (internal citations to record

omitted).

      During cross-examination of Agent Tyson, Appellant introduced as

Exhibit D2 a June 2011 “Order to Release on Parole/Reparole” (“Parole

Order”). (N.T. Trial, 2/14/18, at 23; Parole Order, Appellant’s Brief at Exhibit

“D”). The Parole Order contains information related to Appellant’s release on

parole from incarceration on the 2007 judgment of sentence.               At trial,


                                     -3-
J-A10035-19


Appellant elicited testimony from Agent Tyson that Appellant’s residency

address on the Parole Order differs from the address where parole agents

discovered contraband in January 2016.      In addition to a parole residency

address, the Parole Order contains minimal information regarding Appellant’s

2007 judgment of sentence.     Specifically, the Parole Order lists under the

heading “Offense(s)/Charge(s)” the following: “DRUG-M/S/D OR PWI TO CC

DRG-M/S/D OR PWI TO” and “PERSONS NOT TO POSS USE, ETC FIREARMS

PIC (GENERALLY)”. (Parole Order, Appellant’s Brief at Exhibit “D”). The Parole

Order also indicates Appellant received an aggregate sentence of four to ten

years’ incarceration on February 26, 2007. (Id.)

      After Agent Tyson testified, the trial court heard the testimony of Agent

Van Osten and Officer McCue, which the court accurately summarizes in its

opinion as follows:

         Parole Agent Michael Van Osten, one of the other agents
         searching the house, testified…that he was in Appellant’s
         bedroom searching the dresser when he found a small bag
         with some ammunition in it underneath some male clothing
         [in] the uppermost drawer. He also testified that in the next
         drawer down underneath some more male clothing, he
         found a loaded revolver.

         Upon finding the drugs and guns, the agents immediately
         called the Philadelphia Police Department. Police Officer
         Christopher McCue testified at trial that on that day he and
         his partner were serving as backup for the parole agents
         and they were called to go to the location of 1457 Stevens
         Street. Upon arrival at that location, the officers were
         directed upstairs by the parole agents to…Appellant’s
         bedroom to recover the drugs and the gun. After recovering
         the items, the officers took Appellant to be processed and
         the narcotics and guns were placed on a property receipt.

                                     -4-
J-A10035-19



(Trial Court Opinion at 4-5) (internal citations to record omitted).     At the

conclusion of testimony, the parties stipulated as follows: (1) an analyst from

the Philadelphia Police Department laboratory would testify the drugs, which

the agents discovered in Appellant’s bedroom, tested positive as marijuana

and Alprazolam; and (2) police would testify they identified the handgun that

the agents found as a .32 caliber revolver and determined it was operable.

Subsequently, the court admitted all the exhibits into evidence. On February

14, 2018, the court convicted Appellant of one count each of persons not to

possess a firearm and possession of a controlled substance.

      On April 13, 2018, Appellant filed a post-verdict motion for extraordinary

relief, requesting an arrest of judgment on the conviction for persons not to

possess a firearm, because the Commonwealth had not proved Appellant was

currently disqualified from possessing a gun under Section 6105. Following a

hearing on April 17, 2018, the court denied Appellant’s post-verdict motion.

That same day, the court sentenced Appellant to a term of three (3) to six (6)

years’ incarceration for the persons-not-to-possess conviction, with no further

penalty for the possession-of-a-controlled-substance charge.

      On May 8, 2018, Appellant filed a timely notice of appeal. The court

ordered Appellant on May 14, 2018, to file a concise statement of errors

complained of on appeal per Pa.R.A.P. 1925(b). On May 31, 2018, Appellant

filed a timely Rule 1925(b) statement and a contemporaneous request for

leave to file a supplemental concise statement upon receipt of notes of

                                     -5-
J-A10035-19


testimony from the trial court proceedings. By order dated June 1, 2018, the

court granted Appellant’s request.2            On June 22, 2018, Appellant filed a

supplemental Rule 1925(b) statement.

       Appellant limits our appellate review to the following issue:

          WAS NOT THE EVIDENCE INSUFFICIENT TO CONVICT
          [APPELLANT] OF 18 PA.C.S.A. § 6105 (PERSONS NOT TO
          POSSESS FIREARMS) IN THAT THERE WAS NO PROOF THAT
          HE HAD ONE OF THE ENUMERATED CONVICTIONS THAT
          WOULD MAKE HIM A PERSON PROHIBITED FROM
          POSSESSING A FIREARM UNDER THE STATUTE?

(Appellant’s Brief at 3).

       When examining a challenge to the sufficiency of the evidence:

              The standard we apply…is whether viewing all the
              evidence admitted at trial in the light most favorable
              to the verdict winner, there is sufficient evidence to
              enable the fact-finder to find every element of the
              crime beyond a reasonable doubt. In applying the
              above test, we may not weigh the evidence and
              substitute our judgment for the fact-finder.         In
              addition, we note that the facts and circumstances
              established by the Commonwealth need not preclude
              every possibility of innocence. Any doubts regarding
              a defendant’s guilt may be resolved by the fact-finder
              unless the evidence is so weak and inconclusive that
              as a matter of law no probability of fact may be drawn
              from     the    combined     circumstances.         The
              Commonwealth may sustain its burden of proving
              every element of the crime beyond a reasonable doubt
              by means of wholly circumstantial evidence.
              Moreover, in applying the above test, the entire record
____________________________________________


2 The certified docket entries indicate the court’s June 1st order permitting
Appellant to file a supplemental concise statement was docketed on various
dates in May 2018, although the court did not order the Rule 1925(b)
statement until May 14, 2018, and Appellant did not file for an extension until
May 31, 2018.

                                           -6-
J-A10035-19


            must be evaluated and all evidence actually received
            must be considered. Finally, the trier of fact while
            passing upon the credibility of witnesses and the
            weight of the evidence produced, is free to believe all,
            part or none of the evidence.

         This standard is equally applicable in cases where the
         evidence is circumstantial, rather than direct, provided that
         the combination of evidence links the accused to the crime
         beyond a reasonable doubt.

Commonwealth v. Orr, 38 A.3d 868, 872-73 (Pa.Super. 2011) (en banc),

appeal denied, 617 Pa. 637, 54 A.3d 348 (2012) (internal citations, quotation

marks, and emphasis omitted).

      Appellant argues the Commonwealth failed to meet its burden to

establish beyond a reasonable doubt that Appellant was prohibited from

possessing a firearm under Section 6105, as of January 2016.           Appellant

submits the Commonwealth did not introduce any evidence Appellant had

been previously convicted of a disqualifying offense under Section 6105.

Appellant avers the Parole Order does not specify whether Appellant was

convicted of or merely charged with, inter alia, possession with intent to

deliver (“PWID”) PWID and persons to possess a firearm in 2007. Appellant

maintains that even if the Parole Order demonstrates Appellant was convicted

of PWID in 2007, it does not establish the alleged PWID conviction constituted

a disqualifying offense under Section 6105. Appellant contends the Parole

Order also does not cite a subsection of the PWID statute, indicate what illegal

substance was involved, or establish what sentence the court imposed on each

conviction. Appellant claims the Parole Order does not indicate his alleged

                                     -7-
J-A10035-19


2007 PWID conviction carried a potential maximum sentence of two years’

incarceration, which would render him ineligible to possess a firearm under

Section 6105 in January 2016.

      Appellant further argues that even if the Parole Order establishes he was

convicted under Section 6105 in 2007, the Parole Order does not contain

information about that offense to prohibit him from possessing a firearm in

January 2016. Appellant contends the Parole Order does not indicate whether

the 2007 Section 6105 conviction stemmed from Appellant having been

previously: (1) convicted of an enumerated disqualifying offense, which would

have precluded him from possessing a firearm under Section 6105

permanently; or (2) included him among one of several classes of individuals

temporarily prohibited from possessing a firearm. Appellant submits the trial

evidence is insufficient to support his conviction for persons not to possess a

firearm. Appellant concludes this Court should vacate his current conviction

for persons not to possess a firearm.

      In response, the Commonwealth initially argued the Parole Order, by its

purpose and nature, establishes Appellant was convicted of and sentenced on

the offenses denoted in the document.        The Commonwealth contended

Appellant necessarily had a disqualifying prior conviction under Section 6105

prior to 2007, on the grounds that the Parole Order demonstrates Appellant

was convicted of persons not possess a firearm in 2007. The Commonwealth

averred the 2007 conviction for a violation of Section 6105 alone showed that


                                     -8-
J-A10035-19


Appellant was prohibited from possessing a firearm in January 2016.       The

Commonwealth adjusts its position in its sur-reply brief, however, to agree

with Appellant that the Parole Order does not show the specific offenses or

the bases for Appellant’s convictions in 2007. The Commonwealth concedes

it presented insufficient evidence at trial to prove Appellant was prohibited

from possessing a firearm as of January 2016. The Commonwealth concludes

this Court should reverse Appellant’s conviction for persons not to possess a

firearm and vacate the judgment of sentence. For the following reasons, we

agree.

      Section 6105 of the Pennsylvania Uniform Firearms Act provides, in

relevant part, as follows:

         § 6105. Persons not to possess, use, manufacture,
            control, sell or transfer firearms

         (a)     Offense defined.—

            (1) A person who has been convicted of an offense
         enumerated in subsection (b), within or without this
         Commonwealth, regardless of the length of sentence or
         whose conduct meets the criteria in subsection (c) shall not
         possess, use, control, sell, transfer or manufacture or obtain
         a license to possess, use, control, sell, transfer or
         manufacture a firearm in this Commonwealth.

                                  *    *    *

         (c)     Other persons.— In addition to any person who has
         been convicted of any offense listed under subsection (b),
         the following persons shall be subject to the prohibition of
         subsection (a):
                                  *    *    *

            (1) A person who is a fugitive from justice. …

                                      -9-
J-A10035-19



          (2) A person who has been convicted of an offense under
       the act of April 14, 1972 (P.L. 233, No. 64), known as The
       Controlled Substance, Drug, Device and Cosmetic Act, or
       any equivalent Federal statute or equivalent statute of any
       other state, that may be punishable by a term of
       imprisonment exceeding two years.

          (3) A person who has been convicted of driving under
       the influence of alcohol or controlled substance as provided
       in 75 Pa.C.S.[A.] § 3802 (relating to driving under influence
       of alcohol or controlled substance) or the former 75
       Pa.C.S.[A.] § 3731, on three or more separate occasions
       within a five-year period. For the purposes of this paragraph
       only, the prohibition of subsection (a) shall only apply to
       transfers or purchases of firearms after the third conviction.

          (4) A person who has been adjudicated as an
       incompetent or who has been involuntarily committed to a
       mental institution for inpatient care and treatment under
       section 302, 303 or 304 of the provisions of the act of July
       9, 1976 (P.L. 817, No. 143), known as the Mental Health
       Procedures Act. …

          (5) A person who, being an alien, is illegally or
       unlawfully in the United States.

          (6) A person who is the subject of an active protection
       from abuse order issued pursuant to 23 Pa.C.S.[A.] § 6108,
       which order provided for the relinquishment of firearms
       during the period of time the order is in effect. This
       prohibition shall terminate upon the expiration or vacation
       of an active protection from abuse order or portion thereof
       relating to the relinquishment of firearms.

          (7) A person who was adjudicated delinquent by a court
       pursuant to 42 Pa.C.S.[A.] § 6341 (relating to adjudication)
       or under any equivalent Federal statute or statute of any
       other state as a result of conduct which if committed by an
       adult would constitute an offense under sections 2502,
       2503, 2702, 2703 (relating to assault by prisoner), 2704,
       2901, 3121, 3123, 3301, 3502, 3701 and 3923.

          (8) A person who was adjudicated delinquent by a court

                                   - 10 -
J-A10035-19


         pursuant to 42 Pa.C.S.[A.] § 6341 or under any equivalent
         Federal statute or statute of any other state as a result of
         conduct which if committed by an adult would constitute an
         offense enumerated in subsection (b) with the exception of
         those crimes set forth in paragraph (7). This prohibition
         shall terminate 15 years after the last applicable delinquent
         adjudication or upon the person reaching the age of 30,
         whichever is earlier.

            (9) A person who is prohibited from possessing or
         acquiring a firearm under 18 U.S.C.[A.] § 922(g)(9)
         (relating to unlawful acts). …

                                      *      *      *

18 Pa.C.S.A. § 6105(a)(1), (c) (effective December 16, 2008, to January 2,

2017) (emphasis added).

      In other words, an individual commits an offense under Section 6105 if

the   individual   (1)   possessed,       used,     controlled,   sold,   transferred,   or

manufactured a firearm (or obtained a license to do any of the foregoing

activities); and (2) has been convicted of a specific type of offense listed in

Section 6105(b) or 6105(c), or meets one of the miscellaneous conditions set

forth in Section 6105(c). 18 Pa.C.S.A. § 6105(a)(1). Under Section 6105, A

previous conviction under The Controlled Substance, Drug, Device, and

Cosmetic Act (“CSA”), 35 P.S. §§ 780-101 et seq., constitutes a disqualifying

offense only if the drug offense is punishable by more than two years’

incarceration.     18 Pa.C.S.A. § 6105(c)(2).              Additionally, Section 6105

precludes firearm possession of individuals under certain enumerated

circumstances, some of which may be temporary. 18 Pa.C.S.A. § 6105(c)(1),

(3), (5), (6), (8).      For example, subsections (c)(1), (c)(5), and (c)(6)

                                           - 11 -
J-A10035-19


respectively prohibit an individual from possessing a gun if that person is a

fugitive, an illegal alien of the United States, or subject to an active protection

from abuse (“PFA”) order. 18 Pa.C.S.A. § 6105(c)(1), (5), (6). Section 6105

does not prohibit an individual from possessing a firearm, however, once that

individual is no longer fleeing justice or in the United States unlawfully, or the

PFA order against the individual has expired or been vacated. Id.

      Section 780-113 of the CSA, defines and sets forth penalties for PWID.

See generally 35 P.S. § 780-113. To establish the offense of PWID, the

Commonwealth must prove beyond a reasonable doubt that the defendant

possessed    a   controlled   substance     with   the    intent     to   deliver   it.

Commonwealth v. Jones, 874 A.2d 108, 121 (Pa.Super. 2005).                    Section

780-113 establishes several offenses proscribing the delivery of controlled

substances. See e.g., 35 P.S. § 780-113(a)(1), (30), (32), (33), (36). The

CSA sets forth different sentences for the various offenses defined in Section

780-113(a). 35 P.S. § 780-113(b)-(o). Section 780-113 provides some PWID

offenses are punishable by a potential maximum sentence of more than two

years’ imprisonment.     See 35 P.S. § 780-113(f)(1)-(3), (l).            Other PWID

offenses, however, carry a potential maximum incarceration term not to

exceed one year. See 35 P.S. 780-113(b), (f)(4), (i). The sentence for each

PWID offense differs depending upon several factors, including the specific

offense   committed,    the   controlled   substance     involved,    the   schedule

classification of that controlled substance, the intended receiver of the


                                      - 12 -
J-A10035-19


controlled substance, and whether the offender had committed PWID

previously. See 35 P.S. § 780-113(b), (f) ,(i), (l).

      Instantly, Appellant received on February 26, 2007, an aggregate

sentence of four to ten years’ incarceration for PWID, criminal conspiracy,

persons not to possess a firearm, and PIC. While on parole in January 2016,

Appellant admitted having used marijuana and tested positive for marijuana

and benzodiazepine, in violation of the terms of his parole. During a resultant

search, parole agents discovered marijuana, Alprazolam, a loaded handgun,

and ammunition in Appellant’s bedroom.

      At Appellant’s bench trial, the Commonwealth’s witnesses testified to

the circumstances surrounding the search of Appellant’s bedroom and the

contraband that the parole agents discovered there.             During cross-

examination of Appellant’s parole agent, Agent Tyson, Appellant introduced

the Parole Order. The Parole Order provides, inter alia, minimal information

regarding the convictions underlying Appellant’s 2007 judgment of sentence.

Under the heading “Offense(s)/Charge(s),” the Parole Order lists the

following: “DRUG-M/S/D OR PWI TO CC DRG-M/S/D OR PWI TO” and

“PERSONS NOT TO POSS USE, ETC FIREARMS PIC (GENERALLY)”. (Parole

Order, Appellant’s Brief at Exhibit “D”).    The Parole Order notes the court

sentenced Appellant on February 26, 2007, to an aggregate term of four to

ten years’ incarceration. (Id.) At the conclusion of testimony, the parties

made two stipulations: (1) a Philadelphia Police Department laboratory analyst


                                    - 13 -
J-A10035-19


would testify the laboratory identified the drugs from Appellant’s bedroom as

marijuana and Alprazolam; and (2) police would testify to the type of handgun

agents found in Appellant’s bedroom and that the handgun was operable.

Immediately following trial, the court convicted Appellant of one count each

of possession of a controlled substance and persons not to possess a firearm.

      On this record, the Commonwealth concedes it failed to prove beyond a

reasonable doubt that Section 6105 prohibited Appellant from possessing a

firearm as of January 2016.          At trial, the Commonwealth introduced no

evidence Appellant (1) had been previously convicted of an offense

disqualifying him from gun possession under Section 6105(b); or (2) that

Appellant met in January 2016 any of the several enumerated conditions

precluding an individual from possessing a firearm under Section 6105(c).

Rather, the trial court relied upon the Parole Order to establish Appellant was

prohibited from firearm possession under Section 6105, because the Parole

Order demonstrated Appellant had committed a disqualifying offense in 2007.

The Parole Order, however, provides too little detail about Appellant’s 2007

convictions and judgment of sentence to sustain Appellant’s current conviction

for persons not to possess a firearm.

      Specifically,   the   Parole   Order   does   not   demonstrate   Appellant

committed any of the disqualifying offenses enumerated in Section 6105(b).

Regarding Section 6105(c), the Parole Order suggests Appellant was convicted

in 2007 of, inter alia, PWID and persons not to possess a firearm, both of


                                       - 14 -
J-A10035-19


which could possibly but not definitively disqualify Appellant from future gun

possession or for how long the prohibition would last.     The Parole Order,

however, does not include the following information about Appellant’s 2007

PWID offense: the specific PWID offense Appellant committed; the controlled

substance involved; the schedule classification of the controlled substance;

the intended recipient of the controlled substance; and whether Appellant had

committed that same or another kind of PWID offense prior to 2007. See 35

P.S. § 780-113(b), (f), (i), (l).   Thus, the Parole Order does not establish

Appellant’s 2007 PWID conviction carried a potential maximum sentence of

more than two years’ incarceration. See 35 P.S. § 780-113(b), (f), (i), (l).

As such, the Parole Order does not demonstrate Appellant’s 2007 PWID

conviction constituted a disqualifying offense under Section 6105 in 2016.

See 18 Pa.C.S.A. § 6105(c)(2).

      Furthermore, the Parole Order does not provide the grounds for

Appellant’s conviction of persons not to possess a firearm in 2007. The Parole

Order fails to indicate whether Appellant had been convicted of one of the

offenses enumerated in Section 6105(b) prior to 2007, which would have

prohibited Appellant from possessing a gun in January 2016. Notably, the

Parole Order also does not demonstrate whether the Commonwealth

established Appellant met in 2007 any of the Section 6105(c) conditions, and

if so, which condition. Because several of the Section 6105(c) conditions are

temporary, the Parole Order gives insufficient detail to prove Appellant


                                     - 15 -
J-A10035-19


currently met the same prohibitive Section 6105(c) condition he had met in

2007. See 18 Pa.C.S.A. § 6105(c)(1), (5), (6). Although the Parole Order

suggests Appellant was convicted of persons not to possess a firearm in 2007,

the Parole Order fails to support Appellant’s current Section 6105 conviction.

See Orr supra; 18 Pa.C.S.A. § 6105(a)(1). On this record and without more,

the Commonwealth did not meet its burden to prove beyond a reasonable

doubt that Appellant was prohibited from possessing a firearm in January

2016. See Orr supra; 18 Pa.C.S.A. § 6105(a)(1).

      Based upon the foregoing, we reverse Appellant’s conviction for persons

not to possess a firearm, vacate the judgment of sentence in its entirety, and

remand for resentencing on the remaining possession of a controlled

substance conviction.     See Commonwealth v. Bartrug, 732 A.2d 1287

(Pa.Super. 1999), appeal denied, 561 Pa. 651, 747 A.2d 896 (1999) (holding

sentencing error on one count in multi-count case generally requires all

sentences for all counts to be vacated so court can restructure entire

sentencing scheme). See also Commonwealth v. Goldhammer, 512 Pa.

587, 593, 517 A.2d 1280, 1283 (1986), cert. denied, 480 U.S. 950, 107 S.Ct.

1613, 94 L.Ed.2d 798 (1987)) (stating generally if appellate court alters

overall sentencing scheme, then remand for re-sentencing is proper).

      Judgment of sentence vacated; case remanded for resentencing.

Jurisdiction is relinquished.




                                    - 16 -
J-A10035-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/10/2019




                          - 17 -